

CONSULTING SERVICES AGREEMENT
        THIS CONSULTING SERVICES AGREEMENT (this "Agreement") is made and
entered into effective as of June 8, 2020 (the “Effective Date”), by and between
Victor L. Lund ("Consultant"), and Teradata Corporation and its affiliates
("Teradata" or the “Company”). Consultant and Teradata are referred to herein as
the “Parties”. 
        WHEREAS, Consultant was appointed Interim President and Chief Executive
Officer (“CEO”) of Teradata on November 5, 2019, and served as Executive
Chairman of the Board of the Company and its President and CEO prior to such
time, and accordingly has deep knowledge and executive expertise concerning the
business and strategy of Teradata;
        WHEREAS, on May 5, 2020, the Board of Directors of Teradata (“Board”)
appointed a new President and CEO as of the Effective Date, and in connection
with such appointment, at the Board’s request, Consultant agreed to resign as an
employee and step down as Interim President and CEO and a director of the Board
as of the Effective Date;
        WHEREAS, the Company can benefit from Consultant’s considerable
executive management experience and expertise and familiarity with Teradata’s
business and strategy; and
        WHEREAS, in connection with the transition to a new CEO, the Company
desires to retain Consultant to provide certain executive management consulting
services through the completion of the current fiscal year, and Consultant has
agreed to perform such services, in accordance with the terms, and subject to
the conditions, of this Agreement.
        NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:
        1.  Engagement. Teradata hereby engages Consultant, and Consultant
agrees to provide, certain executive management consulting services, in
accordance with the terms, and subject to the conditions, of this Agreement.
2.  Consulting Period. During the period commencing on the Effective Date and
ending on December 31, 2020, unless terminated prior thereto pursuant to this
Section 2 or Section 10 herein (the "Consulting Period"), Consultant shall, at
Teradata's request, provide consulting services to Teradata, as set forth in
Section 3 below. The Consulting Period automatically terminates upon the death
of Consultant or the incurrence of a disability that prevents the Consultant
from providing the consulting services sought by Teradata.
        3.  Services To Be Provided. Consultant shall consult with and advise
the Chief Executive Officer of the Company, with respect to the matters set
forth on Exhibit A (the “Consulting Services”). Consultant will make reasonable
efforts to be available to provide the Consulting Services upon reasonable
advance notice as requested.
        4.  Non-Exclusive Relationship. The Consulting Services being provided
by Consultant are on a non-exclusive basis, and Consultant shall be entitled to
perform or engage in



--------------------------------------------------------------------------------



any activity not prohibited by or otherwise inconsistent with this Agreement or
in violation of the Company’s policies including, without limitation, its
conflict of interest policy, so long as such activities (individually or in the
aggregate) do not significantly interfere with the performance of Consultant’s
responsibilities as set forth in Section 3 of this Agreement. Moreover, Teradata
shall be permitted to engage any other individual or firm as a consultant or
other advisor during the Consulting Period.
        5.  Compensation. During the Consulting Period, Teradata shall pay
Consultant a fee equal to $83,333.33 per month for Consulting Services to be
performed by Consultant (the "Consulting Fee"). Teradata shall pay Consultant
the Consulting Fee for such services in advance on a monthly basis.
        6.  Performance of Services. Consultant shall make himself available (by
telephone or otherwise) at reasonable times during normal business hours and on
reasonable notice to provide the Consulting Services. Any business-related
travel will be reimbursed as a Company business expense. Such expenses include
the cost of airfare, lodging, and a rental car or ride services. Travel expenses
will be reimbursed upon receipt, in accordance with the Company’s Travel and
Expense Policy. Specific access by the Consultant to network applications
utilized by Teradata will be agreed upon on a case-by-case basis.  
7.  Duties of Consultant. Subject to Section 3 and Section 9 of this Agreement,
Consultant shall (a) dedicate such time commitment to the Consulting Services as
is reasonably necessary to perform such Consulting Services, (b) comply with all
applicable federal, state and municipal laws and regulations required to enable
Consultant to render to Teradata the Consulting Services called for herein; and
(c) upon termination of the Consulting Period, return to Teradata any Teradata
property in Consultant's possession.
        8.  Independent Consultant Status. In performing the Consulting Services
herein, Teradata and Consultant agree that Consultant shall at all times be
acting solely as an independent contractor and not as an employee of Teradata.
The Parties acknowledge that Consultant was, prior to the Effective Date, an
employee of Teradata, serving as Interim President and Chief Executive Officer,
but that such employment relationship has terminated in a manner that
constitutes a "separation from service" within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"). Teradata and
Consultant agree that Consultant will not be an employee of Teradata during the
Consulting Period in any matter under any circumstances or for any purposes
whatsoever, and that Consultant and not Teradata shall have the authority to
direct and control Consultant's performance of his activities hereunder.
Throughout the Consulting Period, the Company shall retain all authority and
control over the business, policies, operations and assets of the Company and
its affiliates. The Company does not, by virtue of the Agreement, delegate to
Consultant any of the powers, duties or responsibilities vested in the Company
or its affiliates by law or under the organizational documents of the Company or
its affiliates. As an independent contractor, Consultant is not eligible for and
will not be provided any benefits that the Company provides to its employees,
including without limitation any severance, pension, retirement, health or
welfare, or any kind of insurance benefits, including workers compensation
insurance. Teradata shall not pay, on the
647215.1 2

--------------------------------------------------------------------------------



account of Consultant, any unemployment tax or other taxes, required under the
law to be paid with respect to employees; nor shall Teradata withhold any monies
from the fees of Consultant for income tax purposes. Consultant and Teradata
hereby agree and acknowledge that this Agreement does not impose any obligation
on Teradata to offer employment to Consultant at any time. Nothing contained in
this Agreement shall be construed to create a partnership or joint venture
between Teradata and Consultant, nor to authorize either party to act as general
or special agent of the other party in any respect.
        9. Confidentiality.
         (a) Confidentiality. Consultant acknowledges that the information,
observations and data obtained by Consultant while employed by Teradata and
while providing the Consulting Services pursuant to this Agreement, including
all information about Teradata’s business, operations and prospects, whether in
written or oral or other intangible form, shall be treated as confidential,
unless such information (i) is, or becomes, publicly known, through publication,
inspection of a product, or otherwise, and through no unlawful act of
Consultant; (ii) is received by Consultant from a third party without similar
restriction as to non-disclosure and without breach of this Agreement; (iii) is
specifically approved for release by written authorization of Teradata; or (iv)
is disclosed by Consultant upon receipt of a legal opinion from counsel that
such disclosure is required pursuant to the lawful requirement or request of a
governmental agency or disclosure is otherwise required by operation of law (but
only after Consultant has provided Teradata with prior written notice,
reasonable assistance and the opportunity to contest such court order). Upon
termination of this Agreement, Consultant shall destroy or return all
confidential information to Teradata, and all confidential information
Consultant has received or learned shall continue to be subject to the same
confidentiality requirements set forth above. Notwithstanding anything to the
contrary herein, Consultant will be permitted to retain his Company-issued
mobile phone and iPad following the termination of this Agreement provided that
any confidential information is removed from such devises. The obligations in
this paragraph will survive the termination of this Agreement.
         (b) Securities Laws. Consultant acknowledges that it is aware that the
United States securities laws prohibit any person who has received from an
issuer material, non-public information from purchasing or selling securities of
such issuer or from communicating this information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities and that Consultant will not trade in
Teradata stock while in possession of such information regarding Teradata.
Consultant further acknowledges that Consultant has received a copy of the
Teradata Insider Trading Policy and will abide by such policy during the term of
this Agreement.
         (c) Protected Activity. Nothing contained in this Agreement, or any
other agreement, policy, practice, procedure, directive or instruction
maintained by Teradata shall prohibit Consultant from reporting possible
violations of federal, state or local laws or regulations to any federal, state
or local governmental agency or commission (a “Government Agency”) or from
making other disclosures that are protected under the whistleblower provisions
of federal, state or local laws or regulations. Consultant does not need prior
authorization of any
647215.1 3

--------------------------------------------------------------------------------



kind to make any such reports or disclosures to any Government Agency and
Consultant is not required to notify Teradata that Consultant has made such
reports or disclosures. Nothing in this Agreement limits any right Consultant
may have to receive a whistleblower award or bounty for information provided to
any Government Agency. Consultant hereby acknowledges that Teradata has informed
Consultant, in accordance with 18 U.S.C. § 1833(b), that Consultant may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret where the disclosure: (i) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
        10.  Termination of Consulting Services. Consultant may terminate this
Agreement at any time and for any reason by providing at least thirty (30) days
prior written notice to the Company in accordance with Section 11(h) below. The
Company may terminate this Agreement for Cause (as defined below) by provided at
least thirty (30) days prior written notice to Consultant. For purposes of this
Agreement, “Cause” shall mean (a) conviction for committing a felony under
federal law or the law of the state in which such action occurred, (b)
dishonesty in the course of fulfilling the Consultant’s obligations hereunder,
(c) failure to perform substantially such obligations in any material respect,
or (d) a material violation of the Company’s ethics and compliance program. In
the event of such termination, Consultant shall be entitled to receive all
earned but unpaid Consulting Fees and shall have no further rights to payment of
any consulting fees or other compensation hereunder.
        11.  Miscellaneous.
         (a)  Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties relating to the subject matter hereof and
supersedes all prior or contemporaneous negotiations, arrangements, agreements,
understandings, representations and statements, whether oral or written, with
respect to that agreement.
         (b)  Amendments. No provision of this Agreement may be amended,
modified or waived except by a written instrument signed by each of the Parties
hereto (or, in the case of a waiver, by the party against whom enforcement of
the waiver is sought).
         (c)  Successors. This Agreement is personal to Consultant and without
the prior written consent of Teradata shall not be assignable by Consultant
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by Consultant’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon Teradata and its respective successors and assigns. Except as provided in
the next sentence, Teradata may not assign this Agreement or delegate any of its
obligations hereunder without the prior written consent of Consultant.
         (d)  Choice of Law. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the California but
excluding its conflict of law provisions that would require the application of
the laws of any other state; however, the Federal Arbitration Act will govern
all issues of arbitrability.
647215.1 4

--------------------------------------------------------------------------------



         (e)  Effect of Waivers and Consents. No waiver of any default or breach
by any party hereto shall be implied from any omission by a party to take any
action on account of such default or breach if such default or breach persists
or is repeated and no express waiver shall affect any default or breach other
than the default or breach specified in the express waiver, and that only for
the time and to the extent therein stated. One or more waivers of any covenant,
term or condition of this Agreement by a party shall not be construed to be a
waiver of any subsequent breach of the same covenant, term or condition. The
consent or approval by any party shall not be deemed to waive or render
unnecessary the consent to or approval of said party of any subsequent or
similar acts by a party.
         (f)  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which taken
together shall constitute one instrument.
         (g)  Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.
         (h)  Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight courier, addressed as follows:
If to Consultant: at Consultant's most recent address on the records of
Teradata;
If to Teradata: 17095 Via Del Campo,
San Diego, CA 92127
Attn: General Counsel/Legal Notices
Email: Law.notices@teradata.com


or to such other address as a party shall have furnished to the other in writing
in accordance herewith. Notice and communications shall be effective when
actually received by the addressee.
        (i)  Section 409A of the Code. The intent of the Parties is that
payments under this Agreement comply with Section 409A of the Code or are exempt
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.
(Signatures are on the following page)
 IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


647215.1 5

--------------------------------------------------------------------------------



             TERADATA CORPORATION
             
             ____________________________________
              By:  
              Title:  
                   CONSULTANT
 
             ____________________________________
        Victor L. Lund


647215.1 6

--------------------------------------------------------------------------------



EXHBIT A
Consulting Services
Consultant shall consult with and advise the Chief Executive Officer of the
Company with respect to the following matters:
•Strategy;
•Business development;
•Corporate governance;
•Go-to-market and customer activities;
•Product development and product management;
•Product marketing;
•Management and operational matters; and
•Investor relations.






647215.1 7